Case 4:19-cv-12224-MFL-DRG ECF No. 27, PageID.488 Filed 04/12/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

JENNIFER BOTIMER,

                    Plaintiff,                    Case No. 19-cv-12224
                                                  Hon. Matthew F. Leitman
v.

HOLIDAY FOOD CENTER, INC.,

               Defendant.
__________________________________________________________________/

                  ORDER DENYING DEFENDANT’S
            MOTION FOR SUMMARY JUDGMENT (ECF No. 21)

       On October 28, 2020, Defendant Holiday Food Center, Inc. filed a motion for

summary judgment. (See Mot., ECF No. 21.) The Court held a video hearing on the

motion on April 12, 2021. (See Notice of Hearing, ECF No. 26.) For the reasons

explained on the record during the motion hearing, the motion is DENIED. The

Court will now refer this matter for a settlement conference before the assigned

Magistrate Judge.

     IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
Dated: April 12, 2021                 UNITED STATES DISTRICT JUDGE




                                        1
Case 4:19-cv-12224-MFL-DRG ECF No. 27, PageID.489 Filed 04/12/21 Page 2 of 2




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on April 12, 2021, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       2
